DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 23 and 24 are objected to because of the following informalities which require appropriate correction:  
In claim 1, line 16 should be amended to recite “the wound care device is configured to transport 
In claim 4, “card” should be “care” (line 24).  Appropriate correction is required.
In claim 23, line 15 should be amended to recite “the wound care device is configured to transport 
In claim 24, line 29 should be amended to recite “the wound care device is configured to transport 

Drawings
The drawings are objected to because figures 6 and 7 are upside-down.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (EP 3078360 A1).
With respect to claim 23,  Feng discloses a wound care device (3 layered wound dressing shown in fig 1; para [0009]) comprising: 
a first layer of fabric (wound contact layer 1 in fig 1; para [0009-0010]; formed as a fabric layer – para [0014]) having a wound contact surface (surface of layer 1 configured to contact a wound) and a wound fluid reservoir surface (opposite surface of layer 1 which faces and is adjacent to the middle layer 2 which is interpreted as being a wound fluid reservoir since it absorbs and retains wound fluid – para [0010]), wherein the first layer of fabric (1) contains lyocell fibers (para [0011] line 37); 
a second layer of fabric (middle absorbent layer 2 in fig 1; para [0009-0010;0018-0022]) wherein the second layer of fabric (2) contains lyocell fibers (para [0019]); and
at least one joining mechanism (heat lamination or needle punching or adhesive lamination – para [0030] part 1);
wherein the at least one joining mechanism is in direct physical contact with the first layer of fabric and the second layer of fabric (each of the first and second layers are manufactured using hot melt and adhered together – para [0030]; it is inherent that the adhesive must be disposed between and in physical contact with each of the first and second layers in order to adhere them to one another); and 
wherein the wound care device transports wound fluid uni-directionally from the wound contact surface to the wound fluid reservoir surface upon exposure to a wound (wound contact layer 1 absorbs and transfers wound fluid to the middle absorbent layer 2 via almost vertical transfer whereby the fluid is absorbed and retained in layer 2; since the fluid is transferred from layer 1 to layer 2 and then retained in layer 2, the transport is interpreted as being “uni-directional” – see para [0010,0032]).
With respect to claim 24, Feng discloses a method for managing moisture at a wound site (used in the management of heavy draining wounds to transfer fluid from a wound to prevent skin maceration – abstract; para [0010; 0031-0032]) comprising the steps of:
(a) providing a wound care device (3 layered wound dressing shown in fig 1; para [0009]) comprising: 
a first layer of fabric (wound contact layer 1 in fig 1; para [0009-0010]; formed as a fabric layer – para [0014]) having a wound contact surface (surface of layer 1 configured to contact a wound) and a wound fluid reservoir surface (opposite surface of layer 1 which faces and is adjacent to the middle layer 2 which is interpreted as being a wound fluid reservoir since it absorbs and retains wound fluid – para [0010]), wherein the first layer of fabric (1) contains lyocell fibers (para [0011] line 37); 
a second layer of fabric (middle absorbent layer 2 in fig 1; para [0009-0010;0018-0022]) wherein the second layer of fabric (2) contains lyocell fibers (para [0019]); and
at least one joining mechanism (heat lamination or needle punching or adhesive lamination – para [0030] part 1);
wherein the at least one joining mechanism is in direct physical contact with the first layer of fabric and the second layer of fabric (each of the first and second layers are manufactured using hot melt and adhered together – para [0030]; it is inherent that the adhesive must be disposed between and in physical contact with each of the first and second layers in order to adhere them to one another); and 
wherein the wound care device transports wound fluid uni-directionally from the wound contact surface to the wound fluid reservoir surface upon exposure to a wound (wound contact layer 1 absorbs and transfers wound fluid to the middle absorbent layer 2 via almost vertical transfer whereby the fluid is absorbed and retained in layer 2; since the fluid is transferred from layer 1 to layer 2 and then retained in layer 2, the transport is interpreted as being “uni-directional” – see para [0010,0032]);
(b) placing the wound contact surface of the device in contact with the wound site (it is inherent that the wound contact surface of the “wound contact layer” will be placed in contact with a wound in order to absorb/transfer the wound fluid as described in para [0010]);
(c) allowing the wound care device to transport wound fluid uni-directionally from the wound contact surface to the wound fluid reservoir surface (wound contact layer 1 absorbs and transfers wound fluid to the middle absorbent layer 2 via almost vertical transfer whereby the fluid is absorbed and retained in layer 2; since the fluid is transferred from layer 1 to layer 2 and then retained in layer 2, the transport is interpreted as being “uni-directional” – see para [0010,0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 9-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (EP 3078360 A1) in view of Feng et al (EP 3087960 A1) (hereinafter referred to as “Feng ‘960”).
With respect to claim 1,  Feng discloses a wound care device (3 layered wound dressing shown in fig 1; para [0009]) comprising: 
a first layer of fabric (wound contact layer 1 in fig 1; para [0009-0010]; formed as a fabric layer – para [0014]) having a wound contact surface (surface of layer 1 configured to contact a wound) and a wound fluid reservoir surface (opposite surface of layer 1 which faces and is adjacent to the middle layer 2 which is interpreted as being a wound fluid reservoir since it absorbs and retains wound fluid – para [0010]), wherein the first layer of fabric (1) contains lyocell fibers (para [0011] line 37); 
a second layer of fabric (middle absorbent layer 2 in fig 1; para [0009-0010;0018-0022]) having a wound facing surface (surface adjacent to wound contact layer 1) and a non-wound facing surface (surface that is adjacent to layer 3 in fig 1 which faces away from the wound contact layer 1 and, thus, faces away from a wound during use); and
at least one joining mechanism (heat lamination or needle punching or adhesive lamination – para [0030] part 1);
wherein the at least one joining mechanism is in direct physical contact with the first layer of fabric and the second layer of fabric (each of the first and second layers are manufactured using hot melt and adhered together – para [0030]; it is inherent that the adhesive must be disposed between and in physical contact with each of the first and second layers in order to adhere them to one another); and 
wherein the wound care device transports wound fluid uni-directionally from the wound contact surface to the wound fluid reservoir surface upon exposure to a wound (wound contact layer 1 absorbs and transfers wound fluid to the middle absorbent layer 2 via almost vertical transfer whereby the fluid is absorbed and retained in layer 2; since the fluid is transferred from layer 1 to layer 2 and then retained in layer 2, the transport is interpreted as being “uni-directional” – see para [0010,0032]).
Feng does not, however, disclose that the at least one joining mechanism is present on the wound contact surface of the first layer of fabric and on the non-wound facing surface of the second layer of fabric.
Feng ‘960, however, teaches a multilayered wound dressing wherein the layers are laminated together by needle punching, thermal binding, chemical (adhesive) bonding, ultrasonic welding, or stitch bonding (para [0025]). Thus, Feng ‘960 teaches that methods such as needle punching and adhesive lamination can be used interchangeably with processes like stitch bonding in order to join layers of a wound dressing. The stitch bonding process involves stitching through layers to thereby bond/join them to one another – the stitches are interpreted as passing completely through the layers during this process to join them to each other and thus are expected to be at least partly visible/present on the outer facing surfaces of the joined layers. Feng ‘960 further teaches that stitch bonded fabric “can produce some pattern at the bonding points such as square, triangle, rectangle, diamond, circle or dot…[which] may be used to prevent the lateral spreading of fluid, providing a lateral moisture locking function to the fabric” (para [0044]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have joined the first and second layers of fabric in Feng using a stitch bonding process whereby, inherently, at least some of the stitching would be present on the outer surfaces of the laminate (defined by the wound contact surface of the first layer of fabric and the non-wound facing surface of the second layer of fabric) since Feng ‘960 teaches that such a joining mechanism is an acceptable alternative to using needle punching or adhesive lamination to join layers when forming a wound dressing and that such a joining mechanism provides the benefit of forming a pattern in the material which prevents the lateral spreading of fluid and thereby provides a lateral moisture locking function to the fabric.
With respect to claim 5, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 1) and Feng also discloses that the first layer of fabric is comprised primarily of hydrophobic fibers and hydrophilic fibers (para [0009]).
	With respect to claim 6, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 5) and Feng also discloses that the hydrophobic fibers are polyester fibers (para [0011] lines 40-44).
	With respect to claim 7, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 5) and Feng also discloses that the hydrophilic fibers are lyocell fibers (para [0011] lines 34-40).
With respect to claim 9, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 1) and Feng also discloses that the second layer of fabric (2) is selected from the group consisting of nonwoven fabric and knit fabric (nonwoven – abstract).
With respect to claim 10, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 1) and Feng also discloses that the second layer of fabric (2) contains lyocell fibers (para [0019]).
With respect to claim 11, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 1) and Feng also discloses that the second layer of fabric (2) has a fabric construction different from the first layer of fabric (1) (the middle layer 2 has a different ratio of hydrophilic to hydrophobic fibers than the wound contact layer 1 – for middle layer 2, the ratio is specifically chosen in order to provide higher absorbency in the middle layer so that the middle layer absorbs and retains wound fluid transferred from the wound contact layer 1 – see para [0010;0018;0032]).
With respect to claim 12, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 1) but Feng does not disclose that the at least one joining mechanism is stitch bonding.
Feng ‘960, however, teaches a multilayered wound dressing wherein the layers are laminated together by needle punching, thermal binding, chemical (adhesive) bonding, ultrasonic welding, or stitch bonding (para [0025]). Thus, Feng ‘960 teaches that methods such as needle punching and adhesive lamination can be used interchangeably with processes like stitch bonding in order to join layers of a wound dressing. Feng ‘960 further teaches that stitch bonded fabric “can produce some pattern at the bonding points such as square, triangle, rectangle, diamond, circle or dot…[which] may be used to prevent the lateral spreading of fluid, providing a lateral moisture locking function to the fabric” (para [0044]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have joined the first and second layers of fabric in the device of Feng using a stitch bonding process since Feng ‘960 teaches that such a joining mechanism is an acceptable alternative to using needle punching or adhesive lamination to join layers when forming a wound dressing and that such a joining mechanism provides the benefit of forming a pattern in the material which prevents the lateral spreading of fluid and thereby provides a lateral moisture locking function to the fabric.
With respect to claim 13, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 1) and Feng also discloses that the first layer of fabric (1) is coated with a composition comprising at least one silver-containing compound (para [0027-0029]).
With respect to claim 14, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 14) and Feng also discloses that the at least one silver-containing compound is a mixture of silver ion exchange materials (para [0028]).
With respect to claim 15, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 15) and Feng also discloses that the silver ion exchange material is selected from the group consisting of silver zirconium phosphate, silver calcium phosphate, silver zeolite, and mixtures thereof (silver sodium zirconium hydrogen phosphate – para [0028]).
With respect to claim 16, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 16) and Feng also discloses that the silver ion exchange material is silver zirconium phosphate (para [0028] lines 54-55).
With respect to claim 20, Feng in view of Feng ‘960 discloses each and every structural element of the claimed wound care device (see rejection of claim 1) and Feng also teaches that a silver-containing antimicrobial agent can be added to the first layer 1 (see para [0027-0029) and, more specifically that the silver is provided by “coating the silver onto the fibre surface” (para [0029] lines 7-9).  Feng is silent, however, as to whether this coating is provided to the wound contact surface and the fluid reservoir surface of layer 1 or just to the individual fibers used to form layer 1. The claimed phrase “wherein the wound contact surface and the fluid reservoir surface are coated with a composition comprising at least one silver- containing compound” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Feng is silent with respect to coating the surfaces of the fabric layer (as opposed to coating individual fibers), it appears that the product disclosed by Feng in view of Feng ‘960 would be the same or similar as that claimed, especially since both applicant's product and the prior art product are rendered antimicrobial due to the addition of agents such as silver to the product.
 	With respect to claim 21, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 21) and Feng also discloses that the device exhibits antimicrobial efficacy (adding antimicrobial agents such as silver renders the dressing “antimicrobial” – para [0027]; antimicrobial articles exhibit antimicrobial efficacy).
With respect to claim 22, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 1) and Feng also discloses that the device further includes a third layer of fabric (outer layer 3; fig 1).

Claim(s) 2-4, 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (EP 3078360 A1) Feng et al (EP 3087960 A1) (hereinafter referred to as “Feng ‘960”) and further in view of Canada et al (US 2006/0127462).
With respect to claims 2-4, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the first layer of fabric is knit fabric wherein the knit fabric is circular knit fabric that, specifically, is a jersey knit fabric.
Canada, however, teaches an analogous wound care device wherein the “fabric may be of any variety, including but not limited to, woven fabric, knitted fabric, nonwoven fabric, or combinations thereof” (para [0020]) but, preferably, is comprised of a knit construction (para [0003]) and, specifically, is a jersey knit that is a circular fabric made with a plain stitch where loops intermesh in only one direction to provide different appearances on the face/back of the fabric (para [0022]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a jersey knit fabric as taught by Canada instead of a nonwoven fabric for the first layer of the device of Feng in view of Feng ‘960 in order to provide a different appearance on the face as compared to the back of the fabric. Additionally, one would have been motivated to form the first layer of the dressing of Feng in view of Feng ‘960 as a jersey knit fabric as taught by Canada since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 8, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 5) but does not disclose that the first layer of fabric further comprises an elastomeric fiber.
Canada, however, teaches an analogous wound care device wherein the device comprises a first fiber on the wound contact surface, a second fiber on the fluid reservoir surface, and, additionally, a third fiber such as an elastomeric polyurethane in order to provide elasticity to the device (para [0003]). Canada further teaches that addition of the elastomeric fiber improves conformability and provides some level of softness (para [0022]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to have added an elastomeric fiber as taught by Canada to the first layer of the device of Feng in view of Feng ‘960 in order to provide elasticity and softness and improve conformability of the device.
With respect to claims 17-18, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 14) but does not disclose that the composition further comprises a binding agent wherein the binding agent is a polyurethane-based material.
Canada, however, teaches an analogous wound care device wherein silver compounds are added with a binder to the substrates (para [0030]). Canada further teaches that “When specific polyurethane-based binder materials are utilized, the antimicrobial characteristics of the treated substrate are effective with regard to the amount of surface available silver that is released to kill bacteria, without altering the color of the treated substrate” (para [0031]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a polyurethane-based binding agent as taught by Canada to the first layer of the device of Feng in view of Feng ‘960 when adding the silver antimicrobial agents to the fabric in order to provide effective antimicrobial characteristics with regard to the amount of surface available silver that is released to kill bacteria, without altering the color of the treated fabric.
With respect to claim 19, Feng in view of Feng ‘960 discloses the invention substantially as claimed (see rejection of claim 14) but does not disclose that the device is non-electrically conductive. 
Canada, however, teaches an analogous wound care device (example 2 – para [0049]) which is non-electrically conductive (para [0092]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Feng in view of Feng ‘960 to be non-electrically conductive like the device of Canada in order to avoid interference with or alter the release rate of silver ions in the material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786